Citation Nr: 0734211	
Decision Date: 10/31/07    Archive Date: 11/07/07

DOCKET NO.  05-23 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for scoliosis of the 
lumbar spine.

2.  Entitlement to service connection for a cervical spine 
disorder.  


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel


INTRODUCTION

The veteran had active service from June 1984 to August 1985 
and February 1992 to April 1997.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of November 2004 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).

FINDINGS OF FACT

1.  The veteran does not have a cervical spine disability, 
and his neck pain is a symptom of his fibromyalgia.  

2.  The veteran's scoliosis was not incurred in service, was 
not caused by a service connected disability, and was not 
aggravated by a service-connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a cervical spine 
disorder have not been met.  38 U.S.C.A §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.310, 4.114 (2007).

2.  The criteria for service connection for lumbar scoliosis 
have not been met.  38 U.S.C.A §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In August 2004, the agency of original jurisdiction (AOJ) 
sent a letter to the veteran providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Although the 
veteran was not provided with notice of the effective date 
and disability rating regulations, because service connection 
has been denied for both claims, any question as to the 
appropriate disability rating or effective date is moot, and 
there can be no failure-to-notify prejudice to the veteran.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The VA has also done everything reasonably possible to assist 
the veteran with respect to his claim for benefits, such as 
obtaining medical records.  Although there is no VA 
examination with a nexus opinion on file, none is required 
for either issue.  Such development is to be considered 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but contains competent evidence of diagnosed 
disability or symptoms of disability; establishes that the 
veteran experienced an event, injury or disease in service, 
or has a presumptive disease during the pertinent presumptive 
period; and indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. § 
3.159(c)(4).  These conditions have not been met with respect 
to the service connection issues decided herein, as will be 
discussed below; consequently, a VA examination with nexus 
opinion is not necessary.  The Board does not know of any 
additional relevant evidence which has not been obtained.  
Consequently, the claims are ripe for review at this time.

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Service connection may 
also be granted for disability shown to be proximately due 
to, or the result of, a service-connected disorder.  See 
38 C.F.R. § 3.310(a).  This regulation has been interpreted 
by the Court to allow service connection for a disorder which 
is caused by a service-connected disorder, or for the degree 
of additional disability resulting from aggravation of a 
nonservice-connected disorder by a service-connected 
disorder.  See Allen v. Brown, 7 Vet. App. 439 (1995).  

Cervical Spine
Service medical records report no complaints of or treatment 
for cervical spine pain.  A June 1997 VA examination record 
reports the first complaint of neck pain, but x-ray images 
indicated that the cervical spine was normal except for some 
straightening of the cervical spine which might be postural.  
The veteran was noted to have full range of motion in the 
neck, and no cervical spine disability was assessed.  The 
veteran was assessed with fibromyalgia, with active trigger 
points including in the cervical spine.  October and December 
1998 VA treatment records report the veteran's history of 
stiffness and radiating pain in the cervical spine with 
occasional tingling and numbness in the arms, beginning in 
the "past few years."  The October 1998 VA treatment record 
assessed the veteran with fibromyalgia and cervical pain 
related to "fibromyalgia or [degenerative disc disease 
(DDD)] or muscular strain".  The record notes that an x-ray 
study was done to rule out DDD, and subsequent records are 
negative for any assessment of DDD, indicating that the x-ray 
results were negative.  The December 1998 record notes that 
the veteran had full flexion and extension in the neck, equal 
side-bending bilaterally, and 70/80 degrees of rotation 
bilaterally; the veteran was assessed with "probable soft 
tissue dysfunction related to repetitive/cumulative trauma 
associated with postural stresses" (posture was noted to be 
mild forward head with scoliotic posturing).  A January 1999 
VA treatment record reported that the veteran had full range 
of motion in the cervical spine.  A December 2002 VA 
examination record reports the veteran's history of neck 
pain, but the only relevant assessment was fibromyalgia with 
active trigger points, including in the neck.  A June 2004 
private examination record reports assessments of neck pain.  
See June 2004 Jones treatment record.

Service connection is not warranted for a cervical spine 
disorder based on the lack of competent evidence of a current 
service-connectable disability.  Although post-service 
records report diagnoses of neck pain, complaints of pain 
cannot be service connected; only the underlying disability 
or condition which causes the pain can be service connected.  
See Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. 
Cir. 2001).  The evidence of record generally indicates that 
the veteran's neck pain is a symptom of his fibromyalgia.  
The veteran's fibromyalgia is already service-connected, 
however, and the neck pain has been considered in its 
evaluation.  Consequently, neck pain secondary to 
fibromyalgia cannot be granted without violating the law 
against pyramiding, which specifically states that the 
evaluation of the same manifestations under various diagnoses 
is to be avoided 38 C.F.R. § 4.14.  The Board notes that the 
October and December 1998 VA treatment records report other 
possible non-fibromyalgia sources for the neck pain, no 
definite diagnosis is ever made and neither assessment is 
confirmed, however, and subsequent records relate the neck 
pain to the symptomatology of the fibromyalgia.  Although a 
VA examination was not conducted to clarify whether there is 
a non-fibromyalgia source for the neck pain or other neck 
disabilities secondary to the service-connected fibromyalgia, 
the Board finds that an examination is not needed.  
Fibromyalgia is the only definite, chronic, disability noted 
in the veteran's records relevant to the complaints of neck 
pain, and the records do not report any functional limitation 
of the cervical spine.  Consequently, based on lack of 
evidence of a unique cervical spine disorder, service 
connection must be denied.

Low Back
Service medical records report normal findings for the 
curvature of the spine and spinal contour.  See, e.g., April 
1995 and November 1996 evaluation records Several service 
medical records do report complaints of musculoskeletal pain, 
including in the low back, but the records never report a 
diagnosis of a low back disorder; the only assessment 
reported is fibromyalgia.  Id.  A June 1997 VA examination 
record reports the veteran's history of musculoskeletal pain, 
including in his back.  X-ray images showed moderate lumbar 
scoliosis, but the images were otherwise unremarkable.  The 
record reports that the veteran had normal, albeit painful, 
range of motion in the low back, and no low back disability 
was diagnosed.  The examination record reports an assessment 
of fibromyalgia.  A December 2002 VA treatment record also 
reports the veteran's history of low back pain.  The examiner 
noted that muscle strength appeared normal and assessed the 
veteran with fibromyalgia with active trigger points, 
including in the low back.  

The evidence of record does not indicate that the veteran's 
scoliosis was either incurred in service or was aggravated by 
the veteran's service-connected fibromyalgia or right hip 
bursitis.  The initial finding of scoliosis was found in June 
1997, 2 months after the veteran separated from service, and 
there is no competent medical evidence indicating that the 
veteran had scoliosis prior to that date.  There is also no 
competent evidence indicating that the veteran's scoliosis 
was aggravated by a service-connected disability.  Although 
the veteran has asserted that such a link exists, the 
veteran, as a layperson, is not competent to comment on the 
presence or etiology of a medical disorder.  Rather, medical 
evidence is needed to that effect.  See Espiritu v. 
Derwinski, 2 Vet. App. 492.  In this case, the evidence of 
record indicates no treatment for scoliosis or findings of a 
worsening of the veteran's scoliosis, and the complaints of 
low back pain are all related to the veteran's fibromyalgia.  
Based on the lack of competent evidence of a link between the 
veteran's scoliosis and service, fibromyalgia, or right hip 
bursitis, service connection must be denied.  


ORDER

Service connection for a cervical spine disorder is denied.

Service connection for a scoliosis of the lumbar spine is 
denied.



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


